Filed 3/24/16 P. v. Williams CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068638

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD114531)

BOBBY WILLIAMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.



         Amanda Fates, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                  BACKGROUND

         Defendant and appellant Bobby Williams was charged with violations of Penal

Code section 211 (counts 1 & 2); Vehicle Code section 2800.2 (count 3); Penal Code
section 469, subdivision (a) (count 4); Health and Safety Code section 11550, subdivision

(a) (count 5); Vehicle Code section 23152, subdivision (a) (count 6); and Vehicle Code

section 23152, subdivision (b) (count 7). Three prior strikes under Penal Code section

667, subdivisions (d) and (e) were also charged. Counts 1 and 2 carried special

allegations that defendant violated Penal Code sections 1192.7, subdivision (c), 1203,

subdivision (e), 1203.06, subdivision (a)(1), and 12022.5.1

       Defendant was convicted by a jury of counts 1 through 6. Count 7 was dismissed.

Pursuant to section 667.5, subdivision (b), the first and second priors were found true by

the court. The court also found true the first mandatory serious felony prior under

sections 667, subdivision (a)(1) and 1192.7, subdivision (c)(19). The second serious

felony prior under sections 667, subdivision (a)(1) and 1192.7, subdivision (c)(19), (23)

was found true. Finally, the first and second strike priors under sections 667,

subdivisions (b)-(i) and 1170.12 were also found true.

       On September 24, 1997, defendant was sentenced to 60 years to life in prison on

counts 1, 2, and 4. Defendant's sentence was later modified to reflect that count 4 was

dismissed and that the first and second prison priors were stricken.

       By an undated letter, defendant sought resentencing under Propositions 36 and 47,

as well as People v. Vargas (2014) 59 Cal.4th 635 (Vargas). The court found defendant's

convictions for violation of section 211 are not eligible for sentence reduction. On that

basis, it denied defendant's request for resentencing.



1      All further statutory references are to the Penal Code.
                                              2
       Defendant filed a notice of appeal and request for a certificate of probable cause.

He indicated his appeal would be based on the argument that at the time of his

convictions, his priors were for second degree robbery and were considered nonserious

and nonviolent at the time they were committed. The court denied his request for a

certificate of probable cause. In doing so, the court stated the appeal asserts legal error

after denial of a postjudgment petition under section 1170.18. With respect to the request

for a certificate of probable cause, the court concluded that because the denial of the

petition was not " 'a judgement of conviction upon a plea of guilty or nolo contendere, or

revocation of probation following an admission of violation,' " a certificate of probable

cause is not necessary. With respect to the petition for reduction of the sentences, the

trial court concluded the convictions for violation of section 211 are not eligible for

reduction.

                                       DISCUSSION

       Defendant's appointed counsel has filed a brief presenting no argument for

reversal but invites us to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders). If

the court in reviewing the record finds good cause to conclude that an arguable issue

exists, the court must order counsel to brief the issue. (Penson v. Ohio (1988) 488 U.S.

75, 88.) We have given defendant an opportunity to file a brief on his own behalf. He

has declined to do so. We have independently reviewed the entire record as is required

by Wende and Anders.

       In particular, we note that we have considered the three potential issues raised by

                                              3
appointed counsel, in particular: (1) whether the trial court erred when it denied

defendant's motion for resentencing under Proposition 47 to reduce his conviction for

second degree robbery under section 211; (2) whether the trial court erred in failing to

rule on defendant's claims under Proposition 36 and Vargas; and (3) whether the failure,

if any, to rule on the motion under Proposition 36 and Vargas was prejudicial.

       The operative question is whether defendant's convictions for second degree

robbery qualify for sentence reduction under either Propositions 36 or 47, or Vargas.

The trial court concluded no counts and, thus, no convictions were eligible for reduction

under section 1170.18. We agree. Any failure to specifically address Proposition 36 and

Vargas is not prejudicial.

       Defendant has been represented by competent counsel on this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                      BENKE, Acting P. J.

WE CONCUR:


HUFFMAN, J.


NARES, J.




                                             4